                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

UNITED STATES OF AMERICA,                     §
                                              §
                             Plaintiff,       §
                                              § Criminal No. 3:18-CR-101-D(01)
VS.                                           §
                                              §
JEFFREY STEVEN RUDLUFF,                       §
                                              §
                             Defendant,       §
                                              §
and                                           §
                                              §
FIDELITY MANAGEMENT TRUST                     §
COMPANY,                                      §
                                              §
                             Garnishee.       §

                                MEMORANDUM OPINION
                                    AND ORDER

       Defendant Jeffrey Steven Rudluff (“Rudluff”) has filed a claim for exemption under

28 U.S.C. § 3202 concerning a writ of garnishment issued to enforce a judgment in a criminal

case. He does not request a hearing under § 3202(d). For the reasons explained, the court

denies Rudluff’s claim for exemption.1

                                                I

       Rudluff pleaded guilty to attempted enticement of a minor, in violation of 18 U.S.C.



       1
         Under § 205(a)(5) of the E-Government Act of 2002 and the definition of “written
opinion” adopted by the Judicial Conference of the United States, this is a “written opinion[]
issued by the court” because it “sets forth a reasoned explanation for [the] court’s decision.”
It has been written, however, primarily for the parties, to decide issues presented in this case,
and not for publication in an official reporter, and should be understood accordingly.
§ 2422(b). As part of his sentence, the court ordered Rudluff to pay a $100 mandatory

special assessment and a $5,000 assessment under the Justice for Victims of Trafficking Act

of 2015 (“JVTA”), 18 U.S.C. § 3014. The government obtained a writ of garnishment issued

to garnishee Fidelity Management Trust Company (“Fidelity”). Fidelity has answered the

writ, acknowledging that it has possession, custody, or control of a rollover individual

retirement account in Rudluff’s name that contains funds that exceed the amount of the

criminal judgment.

       In his claim for exemption, Rudluff asserts that the funds Fidelity is withholding are

exempt under 42 U.S.C. § 407(a). The court disagrees. Although the Social Security Act

generally provides that benefits under the Act are not subject to garnishment,2 18 U.S.C. §

36133 expressly provides that the United States can enforce a judgment notwithstanding that



       2
        See 42 U.S.C. § 407 (“[N]one of the moneys paid or payable or rights existing under
this subchapter shall be subject to . . . garnishment[.]”)
       3
        Under the JVTA, “[t]he amount assessed under subsection (a) shall, subject to
subsection (b), be collected in the manner that fines are collected in criminal cases, including
the mandatory imposition of civil remedies for satisfaction of an unpaid fine as authorized
under section 3613, where appropriate.” 18 U.S.C. § 3014(f). 18 U.S.C. § 3613(a) provides:

              The United States may enforce a judgment imposing a fine in
              accordance with the practices and procedures for the
              enforcement of a civil judgment under Federal law or State law.
              Notwithstanding any other Federal law (including section 207
              of the Social Security Act [, 42 U.S.C. § 407]), a judgment
              imposing a fine may be enforced against all property or rights to
              property of the person fined, except [for listed exceptions].

Id. (emphasis added).

                                             -2-
section of the Social Security Act. See, e.g., United States v. Lockhart, 2014 WL 12503340,

at *5 (N.D. Tex. Mar. 25, 2014) (Solis, J.), aff’d, 584 Fed. Appx. 268 (5th Cir. 2014); see

also United States v. DeCay, 620 F.3d 534, 539-41 (5th Cir. 2010) (concluding that

Mandatory Victims Restitution Act allows garnishment of defendant’s retirement benefits

to satisfy criminal restitution order). Rudluff does not claim any other exemption or provide

the court any argument as to why he believes the funds in his Fidelity account are exempt

from garnishment.

       Under 28 U.S.C. § 3205(c)(5), Rudluff has the burden of proving the grounds for the

exemption he claims. Because he has failed to satisfy this burden, the court denies Rudluff’s

claim for exemption.

                                              II

       Rudluff did not check the box requesting a hearing on his claim for an exemption; nor

did he check the box stating “I do not request a hearing in this matter.” Assuming arguendo

that Rudluff intended to request a hearing, the court denies the request. 28 U.S.C. § 3202(d)

limits the issues that may be addressed at a garnishment hearing to (1) the probable validity

of a claim for exemption, (2) compliance with statutory requirements for the issuance of a

writ, and (3) certain issues regarding default judgments. See 28 U.S.C. § 3202(d). For the

reasons explained above, Rudluff has not claimed a valid exemption. He has not alleged that

the United States failed to comply with the statutory requirements for the issuance of the

writ. And the United States is enforcing the restitution order as part of Rudluff’s criminal

sentence, not as a default judgment. Rudluff has therefore failed to raise an issue that would

                                            -3-
require (or permit) a hearing under § 3202(d).

                                       *    *     *

      For the reasons explained, Rudluff’s August 20, 2019 claim for exemption is denied.

      SO ORDERED.

      October 16, 2019.



                                           _________________________________
                                           SIDNEY A. FITZWATER
                                           SENIOR JUDGE




                                            -4-
